Citation Nr: 1748023	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-27 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for major depression and anxiety disorder, not otherwise specified (NOS), in excess of 30 percent prior to July 18, 2007.

2.  Entitlement to an effective date, prior to May 10, 2001, for the grant of service connection for a psychiatric disorder (variously diagnosed) to include dysthymia, major depression, and anxiety disorder NOS.

3.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to November 23, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

A February 2002 rating decision denied the claim to reopen for a mental disorder.  In May 2003, the Board remanded the appeal for further development.  A May 2010 rating decision granted service connection for dysthymia and anxiety disorder (NOS) assigning a 30 percent rating, effective May 10, 2001 and a 50 percent rating effective March 19, 2010.  A February 2011 rating decision continued a 50 percent rating for dysthymia and an anxiety disorder (NOS).  A June 2015 rating decision granted a 30 percent rating prior to July 18, 2007 and a 100 percent rating from July 18, 2007.

The Board has inferred claim for TDIU prior to November 23, 2011 as part and parcel of his increased rating claim under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issues are rephrased on the title page accordingly.

The Board has considered his claims and decided entitlement based on the evidence or record.  He has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  



FINDINGS OF FACT

1.  The VA disallowed the Veteran's claim for service connection for a mental disability in March 1990, notifying him by letter on March 9, 1990 of the denial and of his appellate rights, which he did not appeal and the decision became final.

2.  The Veteran's claim for service connection for a psychiatric disability (variously diagnosed), was granted in May 2010, effective from May 10, 2001, the date he filed his claim to reopen.  He appealed for an earlier effective date in October 2011. 

3.  There are no other documents after the March 1990 rating decision that can be read, interpreted, or construed as a claim to reopen or appeal, formal or informal, for service connection for this disability.  Rather, the subsequent documents in 1990 relate to non-service-connected pension.  All of the Veteran's psychiatric diagnoses and symptoms overlap for rating purposes.

4.  Since the grant of service connection and prior to July 18, 2007, the Veteran's psychiatric disorder (variously diagnosed) most closely approximated social and occupational impairment with deficiencies in most areas.

5.  The Veteran's service-connected psychiatric disability renders him under to follow or secure substantial gainful employment prior to November 23, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date for service connection of a psychiatric disorder (variously diagnosed) are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.151, 3.155, 3.400 (2017).

2.  The criteria for a 70 percent rating, but no higher, for a psychiatric disorder (variously diagnosed) are met since the grant of service connection, prior to July 18, 2007.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.10, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9434 (2017).

3.  The criteria for the assignment of a TDIU are met since the grant of service connection, prior to July 19, 2007, for the Veteran's psychiatric condition  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

In May 2010, the RO granted service connection for dysthymia and anxiety disorder (NOS) assigning a 30 percent rating, effective May 10, 2001 and a 50 percent rating effective March 19, 2010.  The RO assigned an effective date of May 10, 2001, based upon the date of receipt of his claim on that date.  He, however, contends that his claim should be assigned an earlier effective date.  Based upon a complete review of the evidence, and for the reasons discussed below, the Board finds that the currently assigned effective date of May 10, 2001, is the earliest effective date assignable for service connection for a psychiatric disability (variously diagnosed).

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of the receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b) (1) (West 2014); 38 C.F.R. § 3.400 (b) (2) (i) (2017).  If the grant is based on a claim which has been finally denied and subsequently reopened by the receipt of new and material evidence, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (q), (r) (2017).

A rating decision becomes final if an appeal is not timely perfected.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2017).  Previous determinations that are final will be accepted as correct in the absence of a collateral attack showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (a) (2017).

The record reveals that the VA initially disallowed his claim in February 1972 and notified him of the denial and of his appellate right by letter on March 8, 1972.  He did not initiate an appeal within one year of the date of the letter.  He made numerous requests to reopen his claim in subsequent years, each denied for failure to submit new and material evidence.  In January 1990, he again applied for service connection for a nervous condition.  The VA responded by letter on March 9, 1990, notifying him of the denial of his claim and informing him of the repeated disallowances, of the evidence necessary to reopen the claim, and of his appellate rights.  The March 1990 denial became final when he did not initiate an appeal within one year of the date of the letter notifying him of denial.  See 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.110.  There was additional evidence and decisions that dealt with non-service-connected pension.  

On May 10, 2001, he again initiated his claim of service connection for his psychiatric disability.  This claim was ultimately granted in May 2010.  The effective date assigned was the date of the claim was filed. 

The Board notes that a close review of all the evidence of record submitted prior to May 10, 2001 does not reveal any evidence that can be construed to being a timely appeal of any prior decisions.  Likewise, the evidence does not show any correspondence that could be construed as another claim of service connection for a psychiatric disability prior to the May 2001 claim.  Therefore, absent such evidence an effective date earlier than May 10, 2001, is not warranted.

As noted above, VA regulations delineates the effective dates of any claim for service connection as the date of the claim or when the entitlement/disability arose, whichever is later.  See 38 C.F.R. § 3.400 (b)(2)(i).  Here, there is evidence that the Veteran suffered from symptoms of depression and anxiety prior to his filing of his claim in May 2001, as such, the effective date of his claim must be that of his claim, as it is the later date.  Id.  Under this rule, it matters not how much earlier the Veteran's condition/disability arose, but only the date of the filing of his claim.

The Board acknowledges that the Veteran was previously denied service connection for a mental disability; however, those decisions became final when he failed to timely appeal.  As indicated above, final determinations will be accepted as correct in the absence of CUE.  In order for the Veteran to be awarded an effective date based on his earlier claim, he would have to show CUE in the prior denial of that claim.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995).  A close review of the Veteran's evidence of record reveals that there has been no allegation of CUE here.  As the Board is not deciding a CUE motion, there will be no prejudice to the Veteran if he brings such a motion in the future. 

An earlier effective date back to the original claim is unwarranted.  When service connection is granted after reopening a claim, the Board is precluded from reaching back to the date of the original claim or claims as possible effective dates.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002).  Indeed, the effective date of an award based on a reopened claim shall be the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2017).  Therefore, regardless of how the Board construes his claim, an earlier effective date prior to that date for anxiety is not allowed under VA law.

Indeed, the evidence shows that at various times he manifested symptoms that are akin to his service-connected disorder.  However, the Veteran's claim for service connection for a mental disability became final in March 1990 and he was subsequently granted an effective date for various psychiatric diagnoses as of May 2001.  There are no other documents after the March 1990 decision that can be read, interpreted, or construed as a claim or appeal, formal or informal, for service connection for any psychiatric disability, to include any new and material evidence under 38 C.F.R. § 3.156 (b).  

The Board notes that he is raising an argument based on equity.  While the Board is quite sympathetic to his argument, it is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Therefore, this appeal for an earlier effective date must be denied.

II. Higher Initial Rating for a Psychiatric Disability in Excess of 30 Percent Prior to July 18, 2007.

The Veteran's psychiatric disorder is currently assigned a 30 percent disability rating prior to July 18, 2007 under Diagnostic Code 9434, as major depressive disorder.  38 C.F.R. § 4.130 (2017).  Major depressive disorder, and the Veteran's other acquired psychiatric disorders, are evaluated under the General Rating Formula for Mental Disorders.  Id.  He has been variously diagnosed with dysthymia, depressive disorder (NOS), psychotic depression, generalized anxiety disorder to schizoid personality disorder, schizophrenia, schizoaffective, delusional paranoid disorder, and personality disorder.

The Board finds that the evidence of record clearly demonstrates that the severity, frequency, and duration of his psychological symptoms most closely approximate a disability rating of 70 percent for the period prior to July 18, 2007.

The evidence of record demonstrates that the frequency, severity, and duration of his psychological symptoms exceed the level of those contemplated by the 30-percent rating criteria.  Prior to July 18, 2007, he has experienced depressed mood, consistent disturbances of motivation, and mood, decreased energy and concentration, feelings of guilt, crying spells, irritability, social isolation, nervousness, and restlessness.

The Board finds that he has exhibited multiple symptoms specifically listed in the 70-percent rating criteria, including near continuous depression affecting the ability to function independently; appropriately, and effectively; impaired impulse control, and difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130, DC 9434.

An August 2002 mental evaluation diagnosed him with major depressive disorder and dysthymia.  His mood was depressed and affect was congruent with his mood.  His thought process was coherent and negative for auditory or visual hallucinations.  He reported decreased energy, decreased concentration, feelings of guilt, depression, and crying spells.

A July 2003 VA examination reflects complaints of nervousness, restlessness, and social avoidance.  He was taking Zoloft and Valium.  Upon mental status examination, he was oriented times four.  He was emotionally labile, but did not have impairment in expressive or receptive language and mental process did not appear to be slowed based on response latency.  His speech was logical thinking and a normal flow of ideas.  He did not have difficulty maintaining focus, tangential thinking, ideas of reference, circumstantial thoughts preservation; speech content did not reveal the presence of delusions, ideas of reference, or feelings of depression.  He denied any suicidal thoughts, feelings, or plans.  His affect was labile and mood was agitated.  He did not demonstrate impairment in short or long-term memory recall and he had abstract reasoning abilities; however, his concentration was impaired.  He was unemployed and married twice.  He has four adult children.  He had a bad temper and has previously assaulted his ex-wives.  He spends time with his brother and other family members.  He was diagnosed with Axis I polysubstance abuse (provisional), history of alcohol abuse and Axis II Personality Disorder NOS.  He was assigned a GAF score of 60.  The examiner noted that he had chronic low grade anxiety and depression not sufficient severity to meet a diagnosis of a mood disorder.  He had no symptoms of schizophrenia at that time, but had moderate impairment in concentration.  It was also noted that he appeared to be under the influence of some substance, which interfered with the ability to get a clear assessment of his actual function.  The Board notes that he was previously diagnosed with major depressive disorder and dysthymia a year prior to the VA examination and will consider this regardless of the examiner's opinion that he did not have sufficient severity to meet a diagnosis of a mood disorder.

A November 2005 VA treatment record reflects that he was appropriately dressed, had fair hygiene, and grooming.  There was no indication of overt psychosis.  He denied suicidal ideation.  There was also no indication of being a threat to himself or to others.  He was alert and well-oriented.  Impression of rule out psychotic disorder and depression NOS.  

A November 2005 private treatment record from Dr. Fischer reflects diagnoses of Axis I schizoaffective disorder in drug induced remission.  He was assigned a GAF score of 65.  (See also February 2006 Private Treatment record).  An August 2005 VA treatment record reflects that his general appearance was disheveled.  It was noted that he likely qualified for a major depression diagnosis.

A January 2006 private treatment record from Dr. Fischer noted that he was feeling down, occasional crying spells, did not feel like doing anything, and no contact with family over the holidays.  Thinking was organized, judgment was fair, and insight was good.  He was diagnosed with major depression and assigned a GAF score of 58 to 60.

A January 2007 VA treatment record reflects that his mood was irritable and anxious.  His judgement was rigid and he primarily blamed others for his problems.  He had fair eye contact throughout the session.  His thought processes were logical.  He had been married twice both ended in divorce.  He has five children and has some contact with them.  He was arrested once.  He reported anxiousness, anger, irritability, poor concentration, and self-isolation.  It was noted that his symptoms did not meet the criteria for PTSD.  He had one suicide attempt while in service.  He has been involved in fights over the years and most recently in 2006.  He denied suicidal or homicidal intentions.  It was noted that he demonstrated some of what appeared to be delusional thinking in regards to the "military conspiracy" against him and many other repeated statements to that effect.  He was diagnosed with depressive disorder NOS.

A May 2007 VA treatment record reflects that he had a supportive relationship with his sister and his daughters.  He was assigned a GAF score of 45.  A July 2007 treatment record noted, in part, that he felt "like the world [was] caving."

Although the evidence of record, to include a July 2003 VA examination, shows he exhibited some symptoms that are characteristic of impairment with reduced reliability and productivity, the frequency, severity, and duration of a majority of his psychiatric symptoms overwhelmingly demonstrate that he suffers from occupational and social impairment with severe deficiencies in judgement, thinking, and mood.  See 38 C.F.R. § 4.126, 4.130; see also Vazquez-Claudio v: Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); See 38 C.F.R. § 4.7 (2017) ("the higher evaluation will be assigned if the disability picture more nearly approximately the criteria required or that rating.").  Specifically, the evidence of record consistently reflects decreased energy, decreased concentration, feelings of guilt, depression, crying spells, irritability, social isolation, nervousness, and restlessness.  Thus, a 70 percent rating is warranted since the grant of service connection.  

However, he does not exhibit total social and occupational impairment required for a 100 percent rating.  He has not been hospitalized for a psychiatric condition during this time period and the evidence of record reflects no overt psychosis.  He has not been suicidal, homicidal nor did he have hallucinations or delusions.  Further, he had meaningful relationships with his sibling and daughters.  Thus, total social impairment is not found and the criteria for a 100 percent rating are not met, prior to July 18, 2007.


III.  Entitlement to TDIU prior to November 23, 2011

With regard to the issue of TDIU, under 38 C.F.R. § 3.340 (a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16.  As the Veteran's psychiatric disability was found to warrant a 70 percent rating for the appeal period prior to his 100 percent schedular rating, the Veteran meets the schedular criteria for TDIU, and given that he was unable to secure or follow substantial gainful employment due to his disability, he is entitled to TDIU.  This entitlement applies for the entire period of the Veteran's initial rating, prior to his 100 percent schedular rating.  


ORDER

Entitlement to an effective date prior to May 10, 2001, for the grant of service connection for a psychiatric disorder (variously diagnosed) to include dysthymia, major depression, and anxiety disorder NOS is denied.

Prior to July 18, 2007, a rating of 70 percent for a psychiatric disability (variously diagnosed) is granted.

Entitlement to TDIU prior to July 18, 2007 is granted, subject to the governing regulations on the payment of monetary benefits.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


